Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 1 of 6 PageID #: 446




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


CLAYTON HAUGEN,                        Case No. 2:21-cv-00035-JRG

                       Plaintiff,

     v.

ACTIVISION PUBLISHING, INC.,
ACTIVISION BLIZZARD, INC., INFINITY
WARD, INC., and MAJOR LEAGUE
GAMING CORP.,

                       Defendants.


          MOTION FOR ENTRY OF DISPUTED PROTECTIVE ORDER
 Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 2 of 6 PageID #: 447




         Plaintiff Clayton Haugen and Defendants Activision Publishing, Inc., Activision

Blizzard, Inc., Infinity Ward, Inc., and Major League Gaming Corp. (collectively, “Defendants”)

have met and conferred regarding the entry of a Protective Order in this case, and have resolved

all disputes regarding the modification of the Protective Order except for one issue: the

disclosure of expert witnesses, which is governed by paragraph 5(d) of the proposed Protective

Order.

         The parties’ proposed draft of the Protective Order, which includes the modifications that

have been agreed upon by the parties, and Defendants’ proposal for the remaining disputed issue,

is attached hereto. For the Court’s consideration, the parties’ proposals on the disputed provision

are presented below.

I.       PARAGRAPH 5(d): DISCLOSURE OF EXPERT WITNESSES

               Defendants’ Proposal                                    Plaintiff’s Proposal

 [Highly Confidential Attorney’s Eyes Only                Plaintiff would prefer to use Judge Gilstrap’s
 Documents and any information contained                  standard order. Plaintiff is opposed to
 therein shall be disclosed only to the                   anything else.
 following persons: . . .]

 (d)      outside consultants or experts (i.e., not
 existing employees or affiliates of a Party or
 an affiliate of a Party) retained for the purpose
 of this litigation, provided that: (1) such
 consultants or experts are not presently
 employed by the Parties hereto for purposes
 other than this Action; (2) before access is
 given, the consultant or expert has completed
 the Undertaking attached as Appendix A
 hereto and the same is served upon the
 producing Party with the following materials:

         i. a current curriculum vitae of the
         consultant or expert, identifying the
         consultant’s or expert’s current
         employer and his or her employers in
         the past (4) four years;



                                                      1
 Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 3 of 6 PageID #: 448




 such information will be provided to the
 producing Party at least ten (10) calendar days
 before access to Protected Documents is to be
 given to that consultant to allow the
 producing Party to object to and notify the
 receiving Party in writing that it objects to
 disclosure of Protected Documents to the
 consultant or expert. The Parties agree to
 promptly confer and use good faith to resolve
 any such objection. If the Parties are unable
 to resolve any objection, the objecting Party
 may file a motion with the Court within
 fifteen (15) days of the notice, or within such
 other time as the Parties may agree, seeking a
 protective order with respect to the proposed
 disclosure. The objecting Party shall have the
 burden of proving the need for a protective
 order. No disclosure shall occur until all such
 objections are resolved by agreement or Court
 order;


       A.      Defendants’ Argument In Support Of Their Proposal

       Defendants propose that before a receiving party can disclose another party’s

Confidential or AEO documents to an expert or consultant, the receiving party must give the

producing party the expert’s CV and a signed Protective Order Undertaking. The producing

party then has ten days to make any objection it may have to having its Confidential or AEO

documents disclosed to the expert. If the producing party makes such an objection and the

parties are unable to resolve it, the producing party has 15 days to seek a protective order against

the disclosure of its documents to the expert. This proposal is taken nearly verbatim from

paragraph 5(e) of the Court’s Sample Protective Order for Patent Cases. It is standard practice in

cases involving sensitive information, to guard against the inadvertent disclosure of sensitive

business information to an expert who may, unbeknownst to the party hiring him or her, have a

conflict of interest with the other side. Defendants are primarily in the industry of video game




                                                   2
 Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 4 of 6 PageID #: 449




development, publishing, and marketing, which is a highly competitive field. It is thus highly

important for Defendants to know who has access to their Confidential and AEO business

information, and to ensure that their Confidential and AEO business information and documents

are not inadvertently shared with an expert who may have a conflict of interest. The disclosure,

objection, and motion procedure proposed by Defendants protects both sides’ interests in

maintaining control over their sensitive business information, and imposes minimal burden on

either side.

        Plaintiff’s proposal is to not have any disclosure and objection process for experts and

consultants. Plaintiff’s proposal is insufficient to address Defendants’ concerns about potential

conflicts of interest and Defendants’ interest in knowing who has access to their Confidential and

AEO information and documents. Under Plaintiff’s proposal, Plaintiff’s counsel could

unilaterally share Defendants’ Confidential and AEO information with an expert without any

disclosure or notice to Defendants. Plaintiff’s proposal is an inappropriate attempt to hide from

Defendants the identity of consulting experts who are accessing Defendants’ Confidential and

AEO information. Defendants should be given adequate notice as to which experts are accessing

their commercially sensitive information. Plaintiffs have failed to articulate any prejudice or

burden resulting from the standard disclosure procedures Defendants have proposed.

Defendants’ proposal creates a simple procedure that applies for all experts, allows parties to vet

conflicts in a transparent way, and is consistent with standard protective orders in this Court.

        Defendants respectfully request that the Court enter their proposed language for

Paragraph 5(d) of the Protective Order.




                                                 3
Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 5 of 6 PageID #: 450




Dated: May 26, 2021                 DURIE TANGRI LLP



                                 By: /s/ Melissa R. Smith
                                    JOSEPH C. GRATZ (CA SBN 240676)
                                    jgratz@durietangri.com
                                    JESSICA E. LANIER (SBN 303395)
                                    jlanier@durietangri.com
                                    CATHERINE Y. KIM (SBN 308442)
                                    ckim@durietangri.com
                                    AARON J. BENMARK (CA SBN 312880)
                                    abenmark@durietangri.com
                                    217 Leidesdorff Street
                                    San Francisco, CA 94111
                                    Telephone: 415-362-6666
                                    Facsimile:      415-236-6300

                                    MELISSA R. SMITH (TX SBN 24001351)
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, TX 75670
                                    Telephone: 903-934-8450
                                    Facsimile:    903-934-9257

                                    Counsel for Defendants
                                    Activision Publishing, Inc., Activision Blizzard, Inc.,
                                    Infinity Ward, Inc., and Major League Gaming
                                    Corp.




                                     4
 Case 2:21-cv-00035-JRG Document 25 Filed 05/26/21 Page 6 of 6 PageID #: 451




                             CERTIFICATE OF CONFERENCE

        I hereby certify that the meet and confer requirements of Civ. L.R. 7(h) have been

complied with, and that this motion is opposed. Counsel for the parties have met and conferred

multiple times between May 7, 2021 and May 26, 2021, by telephone and email. The

participants in these meet and confers include Joseph Gratz, Melissa Smith, Catherine Kim,

Aaron Benmark, Micah Dortch, Patrick Zummo, and Christopher Lindstrom. Plaintiff objects to

the inclusion of any expert disclosure and objection process in the Protective Order. Defendants

therefore believe that discussions have ended in an impasse, leaving an open issue for the Court

to resolve.

                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2021 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith




                                                5
